Title: From John Adams to James Lovell, 16 March 1780
From: Adams, John
To: Lovell, James


     
      Dear Sir
      Paris Hotel de Valois Ruë de Richelieu March 16. 1780
     
     I have received, Since my Arrival here, your Favour of the Sixteenth of November 1779. I shall take proper Notice of your Remarks upon the 19 and 13 Articles of the Treaty. They are, both of Importance and as to the last I wish for an Instruction upon it, because there is no doubt to be made, that whenever a Serious Negotiation shall be commenced, great Pains will be taken for the banished, altho little Attention is paid to them now. I learned Yesterday that they have received no Payment of their Pensions these 18 Months. The Delay is coloured with a Pretense of Waiting for Some funds for Quebec, which have been Stopped by the Interruption of that Trade. They are Still bitter, as I am told, and are firmly persuaded that America cannot hold out Six months longer.
     You assure me, that I shall not be without the orders and Credit, I mentioned in a Letter of mine. I thank you for this assurance, which is conceived in such strong Terms, that one would think you did not expect any opposition to it, at least any effectual opposition. I wish there may not be: but I am not without Conjectures, I will not call them suspicions upon this Head. Denying them, however would be, virtually recalling me and Mr. Dana, and in a manner the most humiliating and disgracful. Indeed I dont know how We shall get away from our Creditors. You know what Sort of Minds cannot bear a Brother near the Throne, and So fair, So just, so oconomical a Method would not escape Minds of so much Penetration, as a Refusal to lend Money without orders. I am not sure, however that the Measure would be hazarded, in the present Circumstances, by Persons by whom I have been treated politely enough, Since my Return.
     I should be glad to know what the Board of Treasury have done with my accounts? Whether they have passed upon them? Or whether there are any Objections to them, and what they may be. I dont know but I was indiscreet in Sending all my original Vouchers, because if any of them should be lost I may be puzzled to explain Some Things. However I know by a Letter from Gerry that they were received and I presume they will be preserved.
     
     I wish to know your private Opinion whether Congress will continue Mr. Dana and me here, at so much Expence, with so little Prospect of having any Thing to do, for a long time, an uncertain Time however: or whether they will revoke our Powers and recall Us? Or what they will do with Us. A Situation so idle and inactive, is not agreable to my Genius, yet I can submit to it, as well as any Man, if it is thought necessary for the public Good. I will do all the Service I can, by transmitting Intelligence and in every other Way.
     You must have observed, that in all my public Letters, and indeed in a great Measure in my private, I have cautiously avoided giving Accounts of the state of our Affairs, in France. I had many Reasons for this Caution. In general, I was Sure it would do no good, and I doubted the Propriety of Stating Facts, and remarking upon Characters, without giving Notice of it to the Persons concerned, and transmitting the Evidence. There is no End of conceiving Jealousies, but I am Sure Officers of Government, especially foreign Ministers ought not to attack and accuse, one another upon Jealousies, nor without full Proof, nor then neither without notifying the Party to answer for himself.
     Thus much let me say, however that the Present Plan of having a distinct Minister in Spain, another in Holland, and another to treat with Great Britain, and having Secretaries independant of Ministers is a good one. I pray you to stand by it, with the Utmost firmness if it should be attacked, or undermined. If you revoke the Powers of a Seperate Minister to treat with the King of Great Britain, you ought to revoke the former Powers of treating with all the Courts of Europe, which were given to the Commissioners at Passy, for under these, Authority will be claimed, of treating with the English if my Powers are revoked. The Powers of treating with all other Courts ought to be Seperated from the Mission to this. Your Friend,
    